DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/20/2022 has been entered. Applicant has amended claims 1-3, 21, and 26. Claims 1-11 and 21-29 are currently pending in the instant application. Applicant has not added nor cancelled any claims.
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 07/20/2022, with respect to the rejection(s) of claim(s) 1, 21, and 26 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments to claim 1, 21, and 26. The examiner notes that JP2011104333A to Endo teaches the filter limitations as seen in the current rejection below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-10, 21, and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2011104333 A to Endo et al. (hereinafter “Endo”).
Regarding claim 1, Endo discloses in Fig. 5 of a device for fluorescent imaging during an endoscopic procedure (Fig. 2- endoscope 11), comprising: 
	an attachment (Fig. 5- slide member 73) connectable to a distal end of an endoscope (Fig. 2- endoscope 11), the attachment including: 
		a tubular body (Fig. 5- slide member 73); 
		a first filter disposed along the tubular body (Fig. 5B- condensing lenses 81A and 81B), the first filter alignable with a light source of the endoscope (Fig. 5A- irradiation windows 37A and 37B; [0031]- The condensing lenses 81A and 81B have a function of condensing light emitted from the irradiation windows 37A and 37B of the endoscope distal end portion 35); and 
		a second filter disposed along the tubular body (Fig. 5B- light cut filter 83), the second filter alignable with an imaging device of the endoscope (Fig. 5B-observation window 38; [0032]- the light cut filter 83 is disposed in front of the observation window 38), 
		wherein at least one of the first and second filters are movable, within a patient ([0041]- the slide wire 73 is rotated by the slide member drive unit 79 shown in FIG. 1 to change the slide member 73 from the rotation position shown in FIG. 5A to the rotation position shown in FIG. 5B), about or along a longitudinal axis of the tubular body between a first position and a second position (Figs. 3, 5A, and 5B;see [0014]- a slide member 73 having a disk portion facing the endoscope front end 35 is rotated on the endoscope front end hood 71; [0035]- the transmission wire 75 connected to the drive gear 77 is supported by the outer ring 95 and the hood main body 91, and rotates the drive gear 77 to rotate the slide member 73 in the direction A).
Regarding claim 2, Endo discloses the device of claim 1, and Endo further discloses wherein the first filter is movable, within the patient, about or along the longitudinal axis of the tubular body (The examiner notes that the rotation of slide member 73 about the longitudinal axis of the tubular body can been seen in Fig. 5A and Fig. 5B) such that in the first position the first filter is aligned with the light source of the endoscope ([0033]- the slide member 73 has a rotation position in which light is diffusely irradiated from the irradiation windows 37A and 37B of the endoscope distal end portion 35…The light from the irradiation windows 37A and 37B of the endoscope distal end portion 35 shown in FIG. 5B is condensed and irradiated by the condensing lenses 81A and 81B), and in the second position the first filter is out of alignment with the light source of the endoscope ([0032]- As a result, as shown in FIG. 5A, the opening hole 85A is disposed in front of the irradiation window 37A of the endoscope distal end portion 35, the opening hole 85B is disposed in front of the irradiation window 37B).
Regarding claim 3, Endo discloses the device of claim 1, and Endo further discloses wherein the second filter is movable, within the patient, about or along the longitudinal axis of the tubular body (The examiner notes that the rotation of slide member 73 about the longitudinal axis of the tubular body can been seen in Fig. 5A and Fig. 5B) such that in the first position the second filter is aligned with the imaging device of the endoscope (Fig. 5B-observation window 38; [0032]- the light cut filter 83 is disposed in front of the observation window 38), and in the second position the second filter is out of alignment with the imaging device of the endoscope (see [0032]; Fig. 5A- opening hole 85C).
Regarding claim 6, Endo discloses the device of claim 1, and Endo further discloses comprising a toggle mechanism configured to move the at least one of the first and second filters between the first position and the second position (Fig. 3- drive gear 77 & transmission wire 75; see [0014]).
Regarding claim 7, Endo discloses the device of claim 6, and Endo further discloses wherein the toggle mechanism is a mechanical toggle or an electrical toggle (Fig. 3- drive gear 77 & transmission wire 75; see [0014]).
Regarding claim 8, Endo discloses the device of claim 7, and Endo further discloses wherein the mechanical toggle is a slide ([0014]- The slide member 73 is rotationally driven in the endoscope front end hood 71 by a drive gear 77 rotated by a transmission wire 75.).
Regarding claim 9, Endo discloses the device of claim 7, and Endo further discloses wherein the electrical toggle is magnetically induced, or voltage induced ([0014]-The transmission wire 75 is connected to the slide member drive unit 79 of the control device 13 via the connector unit 25B of the endoscope 11, and is rotated and driven linearly; [0038]- the slide member drive unit 79 can drive the slide member 73 to rotate and move the condenser lens).
Regarding claim 10, Endo discloses the device of claim 1, and Endo further discloses wherein the attachment further includes an imaging sensor coupled to the second filter for enabling fluorescence imaging modality ([0013]- the endoscope distal portion 35 has… CCD (Charge Coupled Device) that acquires image information of the observation region through the observation window 38. An image sensor 21 such as an image sensor or a CMOS image sensor is disposed), and wherein the attachment is a cap or a band (Fig. 3- slide member 73).
Regarding claim 21, Endo discloses in Fig. 3 of an attachment (Fig. 5- slide member 73) for an endoscope (Fig. 2- endoscope 11), comprising: 
	a tubular body comprising a proximal end and a distal end (Fig. 5- slide member 73); 
	a first filter disposed along the tubular body (Fig. 5B- condensing lenses 81A and 81B); 
	a second filter disposed along the tubular body and proximal of the first filter (Fig. 5B- light cut filter 83), wherein at least one of the first and second filters are movable, within a patient ([0041]- the slide wire 73 is rotated by the slide member drive unit 79 shown in FIG. 1 to change the slide member 73 from the rotation position shown in FIG. 5A to the rotation position shown in FIG. 5B), about or along a longitudinal axis of the tubular body (Figs. 3, 5A, and 5B;see [0014]- a slide member 73 having a disk portion facing the endoscope front end 35 is rotated on the endoscope front end hood 71; [0035]- the transmission wire 75 connected to the drive gear 77 is supported by the outer ring 95 and the hood main body 91, and rotates the drive gear 77 to rotate the slide member 73 in the direction A); and 
	an aperture disposed along the tubular body and circumferentially adjacent the first filter (Fig. 5B- forceps hole opening 89).
Regarding claim 23, Endo discloses the claimed invention as discussed above concerning claim 21, and Endo further discloses wherein a surface of each of the first filter and the second filter comprises a curved surface (Fig. 5B- condensing lenses 81A and 81B & light cut filter 83).
Regarding claim 24, Endo discloses the claimed invention as discussed above concerning claim 21, and Endo further discloses wherein the first filter (Fig. 5B- condensing lenses 81A and 81B) is alignable with a light source of the endoscope (Fig. 5A- irradiation windows 37A and 37B; [0031]- The condensing lenses 81A and 81B have a function of condensing light emitted from the irradiation windows 37A and 37B of the endoscope distal end portion 35) and wherein the second filter (Fig. 5B- light cut filter 83) is alignable with an imaging device of the endoscope (Fig. 5B-observation window 38; [0032]- the light cut filter 83 is disposed in front of the observation window 38).
Regarding claim 25, Endo discloses the attachment of claim 21, and Endo further discloses wherein the aperture is alignable with a channel of the endoscope ([0030]- a forceps hole opening 89 corresponding to the forceps hole opening at the distal end portion of the endoscope).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011104333 A to Endo et al. (hereinafter “Endo”) and further in view of JP 4394402 B2 to Sugimoto.
Regarding claim 4, Endo discloses the device of claim 1, but Endo does not expressly teach wherein the first filter is an excitation filter for transmitting an excitation signal from the light source, to excite a fluorophore of a fluorescent in an area of the endoscopic procedure.
However, in the same field of endeavor of endoscopy, Sugimoto teaches of a detachable attachment (Fig. 12-cap 40) wherein the first filter is an excitation filter for transmitting an excitation signal from the light source, to excite a fluorophore of a fluorescent in an area of the endoscopic procedure (Fig. 9 - transmission filter 41; see [0099] & [0118]-the excitation light in the second wavelength band pass through the transmission filter 41). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first filter of Endo to be an excitation filter, as taught by Sugimoto. It would have been advantageous to make the combination in order to observe a special image to reveal that a difference in wavelength band of excitation light causes some change in a reaction phenomenon of a living tissue ([0007 of Sugimoto).
Regarding claim 5, Endo discloses the claimed invention as discussed above concerning claim 4, but Endo does not expressly teach wherein the second filter is an emission filter for isolating light emitted by the fluorophore, from light other than the light source, as an emission signal.
However, in the same field of endeavor of endoscopy, Sugimoto teaches of a detachable attachment (Fig. 12-cap 40), wherein the second filter is an emission filter for isolating light emitted by the fluorophore, from light other than the light source, as an emission signal (Fig. 9 - removal filter 42; see [0127] - only the fluorescence passes through the removal filter 42; see [0099] and [0107] - excitation light emitted from the first light source unit 23).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second filter of Endo to be an emission filter, as taught by Sugimoto. It would have been advantageous to make the combination in order to prevent the image in the body cavity (stray light image) formed by the excitation light reflected on the surface of the body cavity wall from mixing with the fluorescent image ([0006] of Sugimoto).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2011104333 A to Endo et al. (hereinafter “Endo”) and further in view of " A Review of Indocyanine Green Fluorescent Imaging in Surgery " to Alander et al. (hereinafter "Alander").
Regarding claim 11, Endo discloses the claimed invention as discussed above concerning claim 1, but Endo does not expressly teach wherein the fluorescent imaging is indocyanine green (ICG) fluorescent imaging.
However, in the analogous art of medical devices, Alander teaches wherein the fluorescent imaging is indocyanine green (ICG) fluorescent imaging (page 1 - Fluorescent imaging is a relatively recent imaging method … This is especially true for indocyanine green (ICG) imaging in its new clinical applications recently proposed in various branches of surgical medicine).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Endo to include the teachings of Alander that teach indocyanine green (ICG) fluorescent imaging.  It would have been advantageous to make the combination in order to enable simple and cheap imaging devices (page 4 of Alander).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2011104333 A to Endo et al. (hereinafter “Endo”) and further in view of U.S. Publication No. 2007/0142711 to Bayer et al. (hereinafter “Bayer”).
Regarding claim 22, Endo discloses the claimed invention as discussed above concerning claim 21, but Endo does not expressly teach wherein the distal end of the tubular body comprises a closed cap (Fig. 5 - housing 48a).
However, Bayer teaches of an analogous endoscopic device wherein the distal end of the tubular body comprises a closed cap (Fig. 5 - housing 48a).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Endo so that the distal end of the tubular body comprises a closed cap, as taught by Bayer. It would have been advantageous to make the combination in order to prevent contaminants from entering the imaging element ([0059] of Bayer).
Claim 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011104333 A to Endo et al. (hereinafter “Endo”) and further in view of U.S. Publication No. 2014/0343358 to Hameed et al. (hereinafter “Hameed”).
Regarding claim 26, Endo discloses in Fig. 5 of a system for fluorescent imaging during an endoscopic procedure (Fig. 5), comprising: 
	an endoscope comprising a distal end (Fig. 2- endoscope 11); 
	an attachment removable from about the distal end of the endoscope (Fig. 5- slide member 73), the attachment comprising: 
		a tubular body (Fig. 5- slide member 73); 
		a first filter disposed along the tubular body (Fig. 5B- condensing lenses 81A and 81B): 
		a second filter disposed along the tubular body (Fig. 5B- light cut filter 83), the second filter alignable with the imaging device of the endoscope (Fig. 5B-observation window 38; [0032]- the light cut filter 83 is disposed in front of the observation window 38), wherein at least one of the first and second filters are movable, within a patient([0041]- the slide wire 73 is rotated by the slide member drive unit 79 shown in FIG. 1 to change the slide member 73 from the rotation position shown in FIG. 5A to the rotation position shown in FIG. 5B), about or along a longitudinal axis of the tubular body (Figs. 3, 5A, and 5B;see [0014]- a slide member 73 having a disk portion facing the endoscope front end 35 is rotated on the endoscope front end hood 71; [0035]- the transmission wire 75 connected to the drive gear 77 is supported by the outer ring 95 and the hood main body 91, and rotates the drive gear 77 to rotate the slide member 73 in the direction A); and 
		an aperture disposed along the tubular body and circumferentially adjacent the first filter (Fig. 5B- forceps hole opening 89).
Endo does not expressly teach an endoscope comprising a side-facing imaging device, and the second filter alignable with the side-facing imaging device of the endoscope.
However, Hameed teaches of an analogous endoscopic device including an endoscope comprising a side-facing imaging device (Fig. 3A- first side imaging element 310 a), and the second filter alignable with the side-facing imaging device of the endoscope ([0051] - filters may be disposed over the side imaging element).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Endo to include an endoscope comprising a side-facing imaging device, and the second filter alignable with the side-facing imaging device of the endoscope, as taught by Hameed. It would have been advantageous to make the combination in order to enhance the acquired image ([0040] of Hameed).
The modified device of Endo in view of Hameed will hereinafter be referred to as modified Endo.
Regarding claim 27, modified Endo teaches the claimed invention as discussed above concerning claim 26, and Endo further discloses wherein the first filter is alignable with a light source of the endoscope (Fig. 5A- irradiation windows 37A and 37B; [0031]- The condensing lenses 81A and 81B have a function of condensing light emitted from the irradiation windows 37A and 37B of the endoscope distal end portion 35).
Regarding claim 28, modified Endo teaches the system of claim 26, and Endo further discloses wherein the aperture is alignable with a channel of the endoscope ([0030]- a forceps hole opening 89 corresponding to the forceps hole opening at the distal end portion of the endoscope).
Regarding claim 29, Endo discloses the claimed invention as discussed above concerning claim 26, and Endo further discloses wherein a surface of each of the first filter and the second filter comprises a curved surface (Fig. 5B- condensing lenses 81A and 81B & light cut filter 83).
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795